Filed 10/26/20 P. v. Hahn CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                2d Crim. No. B301029
                                                        (Super. Ct. No. 2018002357)
     Plaintiff and Respondent,                               (Ventura County)

v.

MITCHELL LEE HAHN,

     Defendant and Appellant.



      A jury found Mitchell Lee Hahn guilty of battery with
serious bodily injury (Pen. Code,1 § 243, subd. (d)) and that he
personally inflicted great bodily injury (§§ 667, 1192.7). The trial
court found that probation was “presumptively inappropriate”
and sentenced Hahn to three years in state prison.
      We reverse and remand to clarify sentencing. In all other
respects, we affirm.



       All statutory references are to the Penal Code unless
         1

otherwise indicated.
                              FACTS
      On January 14, 2018, Alan Pancratz was skateboarding
with his sons on a normally quiet street in his Oxnard
neighborhood. Hahn was driving fast down the street with his
friend, Shannon Christensen, in the car. Pancratz told his son,
Keegan, then 14 years old, to watch out because he was in front
of Hahn’s car. Hahn stopped abruptly, about two feet from
Keegan. Keegan was startled and fell to the ground.
      Hahn got out of the car, threatening and yelling at Keegan.
Hahn threw his sunglasses at him. Pancratz quickly walked up
to Hahn, yelling at him to slow down. The two men were yelling
at each other. Pancratz kicked Hahn’s car. A neighbor who saw
the incident described Hahn as “puffed up” and “aggressive.”
Pancratz was standing his ground, but did not take a fighting
stance. Christensen got out of the car and stood between the two
men. She urged Hahn to get back into the car. Eventually,
Christiansen returned to the car and sat in the driver’s seat.
      It appeared that Hahn and Christensen were leaving.
Pancratz was no longer yelling. He turned to walk away when
Hahn hit him very hard in the throat. At the time, Pancratz was
not threatening Hahn or Christensen in any way. Pancratz’s
hands were at his side. He fell to the ground unconscious. Hahn,
appearing angry, spat on Pancratz. Hahn got into the passenger
seat of his car, and Christiansen drove them away. A neighbor
captured the incident on her cell phone.
      Pancratz’s injuries were life-threatening. He spent six days
in the hospital. He was placed in a medically induced coma and
intubated. He continues to suffer from short-term memory loss.




                                2
                              Defense
      Christensen testified that she and Hahn had dated for six
years. On the day in question, they met some friends and each
had two beers. On the way home, Hahn stopped suddenly to
avoid hitting a boy on a skateboard.
      Pancratz came up to their car yelling and cursing.
Christensen and Hahn got out of the car. Pancratz continued to
yell and curse. Christensen got between the two men who were
yelling at each other. She was trying to get Hahn to return to the
car. Pancratz shoved her out of the way. He punched Hahn in
the chest and kicked Hahn’s car. Christensen and Hahn
returned to their car and drove away.
      Hahn testified on his own behalf. He said he was driving
down the street when he had to stop suddenly to avoid a boy on a
skateboard. He got out of the car to see if the boy was all right.
He did not yell at the boy. Pancratz came up to him cursing.
Pancratz lifted a skateboard. Hahn tore the skateboard out of his
hands and kicked it away. Christensen got between Hahn and
Pancratz. Pancratz pushed her aside and hit Hahn in the chest
with his fist. He kicked Hahn’s car. Someone yelled, “Call the
cops.” Hahn said, “[Y]ou’re the one that assaulted me.” Pancratz
replied, “Do you have any witnesses?” Hahn backed away as
Pancratz kept moving forward. Hahn hit Pancratz because he
kept getting closer. Hahn wanted to remove the threat and get
back to his car. He was afraid Pancratz would use more violence
against him. He spit on Pancratz because he was mad at the
time.




                                3
                             DISCUSSION
                                     I.
                        Eligibility for Probation
       Hahn contends the trial court erred in concluding he was
not eligible for probation except in the interest of justice.
       Section 1203, subdivision (e)(3) provides: “(e) Except in
unusual cases in which the interests of justice would best be
served if the person is granted probation, probation shall not be
granted to any of the following persons: [¶] . . . [¶] (3) Any person
who willfully inflicted great bodily injury or torture in the
perpetration of the crime of which that person has been
convicted.”
       The word “willfully” as used in section 1203, subdivision
(e)(3) “requires the defendant’s intent to cause great bodily
injury . . . , not merely that the crime resulted in great bodily
injury . . . .” (People v. Lewis (2004) 120 Cal. App. 4th 837, 853.)
The section contains no requirement that ineligibility for
probation be pleaded or decided by the jury. (Id. at p. 854.) The
trial court may make the determination at sentencing. (Ibid.)
       Here at sentencing the trial court stated: “I don’t think it
was premeditated. I don’t [think] Mr. Hahn intended the result
of what happened. It’s just one of those unfortunate things that
happened that should have never happened.”
       The trial court’s comments show it did not find the great
bodily injury to be willful within the meaning of section 1203,
subdivision (e)(3).
       The People argue the trial court did not find that Hahn was
presumptively ineligible for probation. Instead, the court found
that probation would be “presumptively inappropriate.” But the
probation report informs the court that “[p]er [section] 1203(e)(3)




                                  4
. . . , the defendant is presumptively ineligible for probation
unless he meets [the interest of justice].” The court’s reference to
a presumption leads us to conclude it was referring to section
1203, subdivision (e)(3). On the other hand, it may have been
well aware of its sentencing options. To resolve this ambiguity,
we remand for sentencing. Nothing in this opinion should be
read as indicating how the trial court should rule.
                                     II.
                           Probation Discretion
         Hahn contends the trial court abused its discretion in
refusing to place him on probation.
         We discuss this issue not to indicate how the trial court
should rule at resentencing, but merely to show that neither the
reimposition of the prison term nor the grant of probation would
be an abuse of discretion.
         “ ‘Probation is generally reserved for convicted criminals
whose conditional release into society poses a minimal risk to
public safety and promotes rehabilitation.’ ” (People v. Moran
(2016) 1 Cal. 5th 398, 402.) “ ‘[P]robation is not a right, but a
privilege.’ ” (Ibid.) We review the grant or denial of probation for
an abuse of discretion. (Ibid.)
         The criteria for the trial court to consider in granting or
denying probation is found in California Rules of Court, rule
4.414.2 Included in facts relating to the crime are: the nature,
seriousness, and circumstances of the crime as compared with
other instances of the same crime (rule 4.414(a)(1)); the
vulnerability of the victim (rule 4.414(a)(3)); whether the
defendant inflicted physical or emotional injury (rule 4.414(a)(4));
and whether the defendant was an active or passive participant

      2All   rules references are to the California Rules of Court.



                                   5
(rule 4.414(a)(6)). Facts relating to the defendant include prior
record of criminal conduct (rule 4.414(b)(1)).
       Here, although great bodily injury is an element of the
offense, the injury was particularly egregious. Pancratz spent six
days in the hospital. He was in a medically induced coma and on
a ventilator. Hahn is lucky he does not stand guilty of
manslaughter or murder. Moreover, instead of being horrified at
what he did, Hahn spat on the unconscious Pancratz and left
without concern for Pancratz’s condition.
       Pancratz was vulnerable. Hahn is 32 years old and
muscular. Pancratz is in his middle 50’s. He was looking away
at the time Hahn hit him. Pancratz had no ability to defend
himself from the blow.
       Hahn physically and emotionally injured Pancratz. In
addition, Pancratz’s children were present. They were also
emotionally injured.
       Hahn was actively involved. He personally hit Pancratz.
Finally, Hahn has a prior conviction for disorderly conduct
involving fighting. The trial court found, “[T]he pattern is getting
worse.”
       Other factors might favor probation. Principally, Hahn did
not intend the serious harm he inflicted on Pancratz. We leave it
to the trial court to weigh the factors for and against probation.
                                  III.
                             Self-defense
       Hahn contends the prosecution failed to prove that he did
not act in self-defense.
       To justify an act as done in self-defense, the defendant
must have a subjective and objectively reasonable belief that
bodily injury is about to be inflicted upon him. (People v. Brady




                                 6
(2018) 22 Cal. App. 5th 1008, 1014.) Objectively reasonable means
that the act of self-defense must appear necessary to a reasonable
person under similar circumstances. (Ibid.) The threat of bodily
injury must be imminent, and the amount of force used in
response must be reasonable under the circumstances. (Ibid.)
       We view the evidence under the substantial evidence rule.
In reviewing the sufficiency of the evidence, we view the evidence
in a light most favorable to the judgment. (People v. Johnson
(1980) 26 Cal. 3d 557, 578.) We discard evidence that does not
support the judgment as having been rejected by the trier of fact
for lack of sufficient verity. (People v. Ryan (1999) 76
Cal. App. 4th 1304, 1316.) We have no power on appeal to reweigh
the evidence or judge the credibility of witnesses. (People v.
Stewart (2000) 77 Cal. App. 4th 785, 790.) We must affirm if we
determine that any rational trier of fact could find the elements
of the crime beyond a reasonable doubt. (Johnson, at p. 578.)
       Witnesses testified that at the time Hahn hit Pancratz,
Pancratz had his hands at his side and was turning away. That
alone is sufficient evidence that Hahn did not act in self-defense.
Witnesses also described Hahn as the aggressor. In addition,
Hahn spit on Pancratz when Pancratz was lying unconscious on
the ground, showing Hahn was acting out of aggression and not
in self-defense. Hahn testified he heard someone say “[c]all the
cops” prior to punching Pancratz. Hahn drove away from the
scene without waiting for the police, showing a consciousness of
guilt. The jury was properly instructed on self-defense. A
reasonable juror could determine from the evidence that Hahn
did not act in self-defense.




                                7
                           DISPOSITION
       The matter is reversed and remanded for resentencing. In
all other respects, we affirm.
       NOT TO BE PUBLISHED.




                                   GILBERT, P. J.


We concur:



             PERREN, J.



             TANGEMAN, J.




                               8
                      Rocky J. Baio, Judge

               Superior Court County of Ventura

                ______________________________

      Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.




                               9